DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 12, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Warth reference (US Patent No. 6,279,612).
4.	Regarding claim 1, the Warth reference discloses:
a reserve fuel tank retention and control (RTRC) module (26, 59) for a vehicle (10) including an engine (14) and a main fuel tank (20) containing a fuel (Column 3, lines 1-16), the RTRC module comprising:
a fuel supply hose (56) adapted to fluidly connect the RTRC module (26, 59) and the engine (14);
a fuel intake hose (36) adapted to fluidly connect the RTRC module (26, 59) and the main fuel tank (20);
a reserve fuel tank (26):
a first fluid circuit (FIG. 2—pathway connecting (36) to (56)) fluidly connecting the fuel supply hose (56) and the fuel intake hose (36) with a first check-valve (46) therebetween, the first check-valve allowing flow of the fuel from the fuel intake hose to the fuel supply hose (Column 3, line 63 to Column 4, line 7—propane from the portable tank (20) will also flow through the check valve (46) and through the regulator (58) via the described line (48), tee 52 and line 58);
a second fluid circuit (FIG. 2—pathway that include the line that runs from (26) to (38) on top of the pathway from the first circuit) fluidly connecting the fuel supply hose (56) and the fuel intake hose (36), the second fluid circuit including a second check-valve (74) between the fuel intake hose (36) and the reserve fuel tank (26) and a valve (62) between the reserve fuel tank (26) and the fuel supply hose (56); and
an actuator (FIG. 2—little handle on valve (62)) operable to open the valve to allow fuel to flow from the reserve fuel tank (26) to the engine (14).
5.	Regarding claim 2, the Warth reference further discloses:
a housing (24), wherein the reserve fuel tank (26), the first check-valve (46), the second check-valve (74), and the valve are positioned within the housing (FIG. 2).
6.	Regarding claim 12, the Warth reference discloses:
a method of operating a vehicle including an engine (14) and a main fuel tank (20) containing a fuel (Column 3, lines 1-16), the method comprising:
mounting a reserve fuel tank retention and control (RTRC) module (FIG. 2) onto the vehicle (FIG. 2);
fluidly connecting the RTRC module (FIG. 2) to the engine (14) and to the main fuel tank (20) (FIG. 2);
actuating a valve (80) of the RTRC module (FIG. 2) for a predetermined time (any amount of time) to purge moisture in a fuel supply hose into the engine (FIG. 2—closing valve 
(80) allows fuel to travel through the hose (78) and would purge the moisture in that line and that line does lead to the engine); and
upon the main fuel tank (20) becoming empty, actuating the valve (80) to allow fuel from the reserve fuel tank (26) to supply the engine (14).
7.	Regarding claim 14, the Warth reference further discloses:
wherein fluidly connecting the RTRC module to the engine (14) and to the main fuel tank (20) comprises fluidly connecting a fuel supply hose (56) of the RTRC module to the engine (14) and fluidly connecting a fuel intake hose (36) of the RTRC module to the main fuel tank (20).
8.	Regarding claim 18, the Warth reference further discloses:
wherein the RTRC module comprises:
the valve (80);
the fuel supply hose (56) adapted to fluidly connect the RTRC module (FIG. 2) and the engine (14);
a fuel intake hose (36) adapted to fluidly connect the RTRC module (FIG. 2) and the main fuel tank (20);
a first fluid circuit (FIG. 2—pathway connecting (36) to (56)) fluidly connecting the fuel supply hose (56) and the fuel intake hose (36) with a first check-valve (46) therebetween, the first check-valve allowing flow of the fuel from the fuel intake hose to the fuel supply hose (Column 3, line 63 to Column 4, line 7—propane from the portable tank (20) will also flow through the check valve (46) and through the regulator (58) via the described line (48), tee 52 and line 58);
a second fluid circuit (FIG. 2—pathway that include the line that runs from (26) to (38) on top of the pathway from the first circuit) fluidly connecting the fuel supply hose (56) and the fuel intake hose (36), the second fluid circuit including a second check-valve (74) between the fuel intake hose (36) and the reserve fuel tank (26) and a valve (80) between the reserve fuel tank (26) and the fuel supply hose (56); and
an actuator (FIG. 2—little handle on valve (80)) operable to open the valve to allow fuel to flow from the reserve fuel tank (26) to the engine (14).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Warth reference in view of the Sims reference (US Patent No. 5,704,387).
11.	Regarding claim 6, the Warth reference fails to disclose:
a third check-valve in tandem with the second check-valve, the third check-valve fluidly connected between the second check-valve and the reserve fuel tank.
The Sims reference teaches it is conventional in the art of propane reserve systems for vehicles to provide as taught in (FIG. 2) a third check valve (32) in tandem with the second check valve (30), the third check valve (32) fluidly connected between the second check valve (30) and the reserve fuel tank (12).  Such configurations/structures would allow the primary supply tank to communicate with the reserve tank (FIG. 2).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the module of the Warth reference, such that that module further includes a third check valve in tandem with the second check valve, the third check valve fluidly connected between the second check valve and the reserve fuel tank, as clearly suggested and taught by the Sims reference, in order to allow the primary supply tank to communicate with the reserve tank (FIG. 2).  
12.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Warth reference in view of the Rumpf reference (US Patent No. 6,263,916).
13.	Regarding claim 7, the Warth reference fails to disclose:						an indicator connected to the second fluid circuit between the reserve fuel tank and the fuel supply hose, the indicator configured to indicate a reserve mode of operation responsive to the valve being actuated to open.
	The Rumpf reference teaches it is conventional in the art of fuel tank systems to provide as taught in the [Abstract] an indicator (17) configured to indicate a reserve mode of operation responsive to the valve being actuated to open [Abstract].  Such configurations/structures would allow a fuel tank system where the measurable and indictable reserve volume is the content of a splash pot [Abstract].  
	The Rumpf reference teaches the invention as essentially claimed.  However, the Rumpf reference fails to teach the indicator connected to the second fluid circuit between the reserve fuel tank and the fuel supply hose.  
	It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use an indicator connected to the second fluid circuit between the reserve fuel tank and the fuel supply hose, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-C).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the module of the Warth reference, such that the module further includes an indicator connected to the second fluid circuit between the reserve fuel tank and the fuel supply hose, the indicator configured to indicate a reserve mode of operation responsive to the valve being actuated to open, as clearly suggested and taught by the Rumpf reference, in order to allow a fuel tank system where the measurable and indictable reserve volume is the content of a splash pot [Abstract].  
14.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Warth reference in view of the Tinkler reference (US Patent Publication No. 2011/0200726).
15.	Regarding claim 8, the Warth reference fails to disclose:
wherein the valve comprises a solenoid valve and the actuator comprises an electric switch operable to open the valve.
The Tinkler reference teaches it is conventional in the art of tank fluid control to provide as taught in [Paragraph 0026] wherein the valve (7) comprises a solenoid valve and the actuator comprises an electric switch operable to open the valve [Paragraph 0026].  Such configurations/structures would allow for control by an arm [Paragraph 0026].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the module of the Warth reference, such that the module further includes wherein the valve comprises a solenoid valve and the actuator comprises an electric switch operable to open the valve, as clearly suggested and taught by the Tinkler reference, in order to allow for control by an arm [Paragraph 0026]. 
16.	Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Warth reference in view of the Tinkler reference and further in view of the Xander reference (US Patent No. 4,462,418).  
17.	Regarding claim 9, the Warth reference fails to disclose:
a timer operable to maintain the valve in an open state for a predetermined time responsive to the electric switch causing the valve to open.
The Xander reference teaches it is conventional in the art of fluid control to provide as taught in (Column 1, lines 26-43) a timer operable to maintain the valve in an open state for a predetermined time responsive to the electric switch causing the valve to open (Column 1, lines 26-43).  Such configurations/structures would allow the control of cycling and timing of work functions (Column 1, lines 26-43).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the module of the Warth reference, such that the module further includes a timer operable to maintain the valve in an open state for a predetermined time responsive to the electric switch causing the valve to open, as clearly suggested and taught by the Xander reference, in order to allow the control of cycling and timing of work functions (Column 1, lines 26-43).  
18.	Regarding claim 10, the Warth reference fails to disclose:
wherein the actuator comprises an electric switch including the indicator and the timer, in a single device.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein the actuator comprises an electric switch including the indicator and the time, in a single device, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  MPEP 2144.04 (V-B).  
19.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Warth reference.
20.	Regarding claim 11, the Warth reference fails to disclose:
wherein the module is sized and configured to be portable.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein the module is sized and configured to be portable, 
since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  MPEP 2144.04 (V-A). 
21.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Warth reference and the Xander reference.
22.	Regarding claim 13, the Warth reference fails to disclose:
wherein actuating a valve of the RTRC module for a predetermined time comprises engaging a timer switch electrically connected to the valve, the timer switch maintaining the valve open for the predetermined time.
The Xander reference teaches it is conventional in the art of fluid control to provide as taught in (Column 1, lines 26-43) wherein actuating a valve of the RTRC module for a predetermined time comprises engaging a timer switch electrically connected to the valve, the timer switch maintaining the valve open for the predetermined time (Column 1, lines 26-43).  Such configurations/structures would allow the control of cycling and timing of work functions (Column 1, lines 26-43).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the module of the reference, such that the module further includes wherein actuating a valve of the RTRC module for a predetermined time comprises engaging a timer switch electrically connected to the valve, the timer switch maintaining the valve open for the predetermined time, as clearly suggested and taught by the 
Xander reference, in order to allow the control of cycling and timing of work functions (Column 1, lines 26-43).  
Allowable Subject Matter
23.	Claims 3-5 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747